COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER GRANTING APPELLANT’S MOTION

Appellate case name:        Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                            Clinkenbeard aka Jon Clinkenbeard

Appellate case number:      01-19-00059-CV

Trial court case number:    1107951

Trial court:                County Civil Court at Law No. 3 of Harris County

        Appellant, Rich Robins, has filed a motion to extend time to September 25, 2020,
to file a motion for rehearing and en banc reconsideration of the Court’s January 16, 2020
memorandum opinion. Appellant’s motion is GRANTED. Appellant shall file a motion
for rehearing or en banc reconsideration, if any, no later than September 25, 2020.
       NO FURTHER EXTENSIONS WILL BE GRANTED.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually    Acting for the Court

Date: September 18, 2020______________________